Appeal by employer and its insurance carrier from an award for death benefits to the widow of a deceased employee. The sole issue on appeal is the applicability of subdivision 8 of section 15 of the Workmen’s Compensation Law. The decedent sustained accidental injuries arising out of and in the course of his employment which resulted in his death on October 19, 1946. The board found that while the employee was engaged in the regular course of his employment a two-wheel truck, on which were a number of bags of malt, tipped over and injured his legs as a result of which both limbs were amputated and that the death of the employee resulted therefrom. The board also found that prior to *932the injuries the employee was suffering from Buerger’s disease which, however, was not disabling and that the injuries which he sustained on May 13, 1945, aggravated the pre-existing disease. The board also found that prior to the accident the employee did not suffer from any permanent condition due to any previous accident or disease and that he had no knowledge of the existence of Buerger’s disease and that his employer had none. The board also found that prior to the accident the employee was not a physically handicapped person. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffeman, Brewster, Foster and Deyo, JJ.